Name: 2007/239/EC: Council Decision of 5 March 2007 on a Community Position concerning Decision NoÃ 1/2007 of the Joint Committee referred to in the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part, adopting its Rules of Procedure including the Terms of Reference and Structure of the EC-Albania Working Parties
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  Europe
 Date Published: 2008-01-08; 2007-04-21

 21.4.2007 EN Official Journal of the European Union L 104/32 COUNCIL DECISION of 5 March 2007 on a Community Position concerning Decision No 1/2007 of the Joint Committee referred to in the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part, adopting its Rules of Procedure including the Terms of Reference and Structure of the EC-Albania Working Parties (2007/239/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 300(2), second subparagraph thereof, Having regard to the Agreement between the European Economic Community and the Republic of Albania on trade and commercial and economic cooperation (1) (hereinafter referred to as the Agreement), that became effective on 1 December 1992, and in particular to Article 18 thereof, Having regard to the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (2) (hereinafter referred to as the Interim Agreement), that was signed on 12 June 2006, and in particular to Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Interim Agreement entered into force on 1 December 2006. (2) Article 42 of the Interim Agreement provides that the Joint Committee set up by the Agreement shall supervise the application and the implementation of the Interim Agreement. (3) Article 43, third subparagraph, of the Interim Agreement provides that the Joint Committee shall adopt its own Rules of Procedure. (4) Article 18(1)(e) of the Agreement provides that the Joint Committee may decide to set up Working Parties. (5) The designation, composition, Terms of Reference and Structure of the Working Parties should be laid down in the Joint Committees Rules of Procedure. (6) The Community should determine the position to be taken within the Joint Committee with regard to the adoption of the Rules of Procedure, HAS DECIDED AS FOLLOWS: Sole Article The position to be adopted by the Community within the Joint Committee referred to in Article 42 of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part, shall be based on the draft Decision of the Joint Committee attached to this Decision. Done at Brussels, 5 March 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 343, 25.11.1992, p. 2. (2) OJ L 239, 1.9.2006, p. 2.